First Eagle Funds 1345 Avenue of the Americas New York, NY 10105 FEF Distributors, LLC 1345 Avenue of the Americas New York, NY 10105 December 21, 2011 VIA EDGAR Bo Howell U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: First Eagle Funds (the Registrant) File Nos. 033-70958 and 811-07762 Request for Acceleration Pursuant to the requirements of Rule 461 under the Securities Act of 1933, the undersigned officers of the Registrant and its principal underwriter, FEF Distributors, LLC, respectfully request that the effectiveness of the Registrants Registration Statement, as amended by Post-Effective Amendment No. 39, filed on December 21, 2011 (the Amendment), be accelerated to December 21, 2011, or as soon as practicable thereafter. It is our understanding that you previously discussed the possible acceleration of the Registration Statement with Nathan J. Greene and Robert A. Zecher of Shearman & Sterling LLP. Thank you for your prompt attention to the Amendment and to our request for acceleration of the effective date of the Amendment. Please contact Mr. Greene and Mr. Zecher at (212) 848-4668 if you have any questions or need further information. Sincerely yours, /s/ Suzan J. Afifi Name: Suzan J. Afifi Title: Secretary Company: First Eagle Funds /s/ Suzan J. Afifi Name: Suzan J. Afifi Title: Vice President Company: FEF Distributors, LLC
